Chief Justice Campbell
dissenting.
Granting or refusing an application for a temporary writ of injunction rests in the sound discretion of the court. Were it not that the ground upon which the writ in the present case is refused seems to me to he inconsistent with the doc*225trine as laid down by this court in Greenwood, etc., Land Co. v. Routt, 17 Colo. 156, I would not feel called upon to say anything at this time. I can see no difference between the character of the threatened act of the governor sought to be enjoined in this action, and the nature of the act of the governor which this court in a mandamus proceeding, the Greenwood case, commanded him to perform. It might be that the court in that case was in error in holding that the duty of the governor to sign a patent for state land was merely ministerial, and that my associates are right in saying that the threatened act of the governor in making appointments to county officers is a political or governmental act. But neither involves any discretion, and both, in my judgment, are the same in kind.
It is also to be observed that Mr. Justice Elliott in his opinion in the Greenwood case remarks that some of the statements of Judge Cooley in the Michigan case, relied upon by my brothers, do not meet with his approval. On an interlocutory hearing I do not think we should disregard a previous decision of this court, as it seems to me has been done in the present instance, even though, on final hearing, it should be reversed.
Whether or not this application might -properly be denied on other grounds is not considered by me; and in view of the fact that the merits of the controversy will probably in some other form come before this court for decision, no opinion concerning them is expressed. I desire now merely to express my inability to concur in the reason given for withhold'ing the temporary writ.